Exhibit 99.1 SPI Solar Announces First-Quarter 2013 Financial Results ROSEVILLE, Calif.May 20, 2013 - SPI Solar (SPI) ( SOPW:OTCBB ), a vertically integrated photovoltaic (PV) solar developer, today announced its results for the first quarter ended March 31, 2013. Total net sales for the first quarter of 2013 were $1.8 million, compared with $26.3 million for the first quarter of 2012. Construction starts in New Jersey are expected to resume in Q2 with KDC Solar for the previously announced Imclone and Mountain Creek projects. Prospects for new projects beyond the current pipeline continue to be impacted by the financial lending and solar industry conditions in general. Total cost of goods sold for the first quarter of 2013 was $1.3 million, compared with $23.4 million for the first quarter of 2012. This is reflected by fewer projects initiated or completed in the first-quarter 2013 period, and the corresponding decrease in revenue. Total operating expenses for the first quarter of 2013 were $3.4 million, compared with $4.2 million for the first quarter of 2012. The decline in operating expenses is a reflection of continued cost-reduction measures taken by the company. Net loss for the first quarter of 2013 was $3.1 million, or ($0.02) per basic and diluted share. This compared with a net loss of $1.1 million, or ($0.01) per basic and diluted share, for the first quarter of 2012. Cash and cash equivalents at March 31, 2013 were $1.8 million, compared with $17.8 million at December 31, 2012. During the first quarter of 2013, $13.0 million of construction funds, provided by China Development Bank, were drawn down and sent to KDC Solar to cover construction costs for the Imclone project, which had been delayed for over one year. Business Outlook : As noted in SPI Solars fourth-quarter 2012 news release on April 3, 2013, due to difficult solar industry conditions in general, company-specific issues related to structuring third-party project financing, and delays in construction starts and completions, SPI Solar believes that providing a business outlook is not meaningful at this time. While the company will continue to file financial reports and issue earnings releases, it will not during the near term continue to hold quarterly earnings teleconferences. Should circumstances change or the markets become more predictable, SPI Solar will update investors through its reports and may re-institute quarterly earnings teleconferences. About SPI Solar ( SOPW:OTCBB ): SPI Solar (SPI) (Solar Power, Inc.) is a vertically integrated photovoltaic solar developer offering its own brand of high-quality, low-cost distributed generation and utility-scale solar energy facility development services. Through the companys close relationship with LDK Solar , SPI extends the reach of its vertical integration from silicon to system. From project development, to project financing and to post-construction asset management, SPI delivers turnkey world-class photovoltaic solar energy facilities to its business, government and utility customers. For additional information visit: www.spisolar.com . Safe Harbor Statement: This release may contain certain forward-looking statements relating to the business of SPI Solar, its subsidiaries and the solar industry, which can be identified by the use of forward-looking terminology such as believes", expects or similar expressions. These statements involve known and unknown risks and uncertainties, including, but are not limited to, general business conditions, managing growth, and political and other business risk. All forward-looking statements are expressly qualified in their entirety by this cautionary statement and the risks and other factors detailed in the company's reports filed with the Securities and Exchange Commission. The company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as may be required under applicable securities law. Contact: Jim Pekarsky, CFO Solar Power, Inc. (415) 590-3803 - Financials Attached  SOLAR POWER, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except for share data) March 31, (unaudited) December 31, ASSETS Current assets: Cash and cash equivalents $ 1,775 $ 17,823 Accounts receivable, net of allowance for doubtful accounts of $396 and $393, respectively 44,875 43,807 Accounts receivable, related party 11,440 11,858 Notes receivable 7,007 14,120 Costs and estimated earnings in excess of billings on uncompleted contracts 37,281 31,423 Construction in progress 14,702 16,078 Inventories, net 1,448 1,618 Prepaid expenses and other current assets 4,404 4,267 Restricted cash 20 20 Total current assets 122,952 141,014 Intangible assets 1,560 1,703 Restricted cash 494 400 Notes receivable, noncurrent 7,938 - Property, plant and equipment at cost, net 18,500 18,754 Other assets 822 958 Total assets $ 152,266 $ 162,829 LIABILITIES AND STOCKHOLDERS EQUITY Current liabilities: Accounts payable $ 13,055 $ 15,709 Accounts payable, related party 51,350 51,804 Lines of credit 9,819 10,877 Accrued liabilities 6,500 6,635 Billings in excess of costs and estimated earnings on uncompleted contracts 2,166 4,935 Billings in excess of costs and estimated earnings on uncompleted contracts, related party - 49 Loans payable and capital lease obligations 28,579 28,601 Total current liabilities 111,469 118,610 Financing and capital lease obligations, net of current portion 18,269 18,760 Other liabilities 1,337 1,337 Total liabilities 131,075 138,707 Commitments and contingencies - - Stockholders equity: Preferred stock, par $0.0001, 20,000,000 shares authorized; none issued and outstanding - - Common stock, par $0.0001, 250,000,000 shares authorized; 198,214,456 and 198,214,456 shares, respectively, issued and outstanding 20 20 Additional paid in capital 48,290 48,219 Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders equity 21,191 24,122 Total liabilities and stockholders equity $ 152,266 $ 162,829 SOLAR POWER, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except for per share data) (unaudited) For the Three Months Ended March 31, 2012 As Recast (1) Net sales: Net sales $ 1,766 $ 12,732 Net sales, related party - 13,567 Total net sales 1,766 26,299 Cost of goods sold: Cost of goods sold 1,287 10,411 Cost of goods sold, related party - 12,942 Total cost of goods sold 1,287 23,353 Gross profit 479 2,946 Operating expenses: General and administrative 2,260 2,734 Sales, marketing and customer service 739 851 Engineering, design and product management 448 577 Total operating expenses 3,447 4,162 Operating loss ) ) Other (expense) income: Interest expense ) ) Interest income 539 639 Other income 302 219 Total other expense, net ) ) Loss before income taxes ) ) Provision for (benefit from) income taxes 9 ) Net loss $ ) $ ) Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of common shares used in computing per share amounts: Basic 198,214,456 184,413,923 Diluted 198,214,456 184,413,923 As recast to reflect the balances of Solar Green Technology S.p.A. combined with the balances of Solar Power, Inc. as required under the accounting guidelines for a transfer of an entity under common control.
